UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1277


CONRAD PRENTISS BURNETT, JR.,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.


Appeal from the United States Tax Court. (Tax Ct. No. 007767-17L)


Submitted: August 29, 2019                                   Decided: September 6, 2019


Before MOTZ, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Conrad Prentiss Burnett, Jr., Appellant Pro Se. Paul Andrew Allulis, Clint Aaron
Carpenter, Ellen Page DelSole, Tax Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Conrad Prentiss Burnett, Jr., appeals from the tax court’s order granting summary

judgment to the Commissioner on Burnett’s petition challenging the Commissioner’s

determination to proceed with collection action. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the tax court. Burnett v.

Comm’r, Tax Ct. No. 007767-17L (T.C. Dec. 19, 2018). We deny Burnett’s “Motion to

Resolve the Conflict in the Circuit Courts,” and his motion for oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2